Citation Nr: 0818525	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the above claim.

The Board notes that the issues on appeal had also included 
service connection for bilateral hearing loss and for post-
traumatic stress disorder.  However, during the pendency of 
this appeal, by rating actions of the RO dated in July 2006 
and May 2007, respectively, service connection for each issue 
was granted.  These were complete grants of the benefits 
sought on appeal, thus, they are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007).

Potentially relevant records have not been obtained by the 
RO.  In the Informal Hearing Presentation provided by the 
veteran's representative in May 2008, it was indicated that 
during the veteran's most recent VA examination in March 
2007, he indicated that he was currently receiving Social 
Security Administration disability benefits.  Additionally, a 
letter from a private attorney of the veteran dated in 
September 2004 reveals that the veteran had a pending claim 
for Social Security Administration disability benefits for 
symptoms which included chronic back pain.  
The complete medical and administrative records related to 
his Social Security Administration disability benefits claim 
have not been obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). The RO/AMC should make arrangements to 
obtain these records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall obtain the 
administrative and medical records 
relating to the veteran's Social Security 
Administration disability claim and 
associate them with the claims file.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, to include 
obtaining an additional medical 
examination of the veteran, such must be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, provide the veteran 
and his representative with a Supplemental 
Statement of the Case.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



